10
ll
12
13
14
15
16
17
18
19
20
21
22

23.

24
25
26
27
28

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 1 of 12

Sheryl J. Willert (WSBA # 8617)

Email: sWillert@Williamskastner.com
Jeffery M. Wells (WSBA # 45 840)
Email: jWells@Williamskastner.com
WILLIAMS KASTNER & GIBBS PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-23 80

Telephone: +l 206-628-2408

Facsimile: +l 206-628-6611

Michele Haydel Gehrke (adrnitted pro hac vice)
Email: mgehrke@reedsmith.com

Garrett C. Parks (admitted pro hac vice)

Email: gparks@reedsmith.com

REED SMITH LLP

101 Second Street, Suite 1800

San Francisco, CA 94105-3659

Telephone: + 1 415 543 8700

Facsimile: +1 415 391 8269

Attorneys for Defendant,
Equilon Enterprises LLC d/b/a Shell Oil

‘ Products US

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

ADAM FILBY,
Plaintiff,
vs.

EQUILON ENTERPRISES LLC dba SHELL
OIL PRODUCTS US, a DelaWare Corporation,
and its parents, subsidiaries, successors, affiliates
and assigns,

Defendants.

 

 

 

 

Case No.: 2:18-CV-01796-JCC

DEFENDANT’S ANSWER TO
PLAINTIFF’S VERIFIED COMPLAINT

Honorable Jolm C. Coughenour

Defendant Equilon Enterprises LLC dba Shell Oil Products US (“Shell”), respectfully

submits this Answer and Aftirmative Defenses to Plaintiff Adam Filby’s (“Plaintiff”) Complaint for

Discrimination and Retaliation (the “Complaint”).

1 1 _
DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

 

_|>

©

10
11
12
13
14
15
16

17,

18
19
20
21
22
23
24
25
26
27
28

OO\]O\U]

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 2 of 12

I. PARTIES

1.1 She11 lacks sufficient information to form a belief as to the truth of the allegations of

Paragraph 1.1 and, therefore, denies the same.

1.2 She11 admits the allegations in Paragraph 1.2 of the Complaint.
II. JURISDICTION AND VENUE
2.1 She11 hereby incorporates its responses to Paragraphs 1.1 through 1.2 as if fully set
forth herein.
2.2 The allegations in Paragraph 2.2 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

2.3 The allegations in Paragraph 2.3 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

2.4 The allegations in Paragraph 2.4 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

2.5 The allegations in Paragraph 2.5 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

III. FACTUAL ALLEGATIONS
3.1 She11 hereby incorporates its responses to Paragraphs 1.1 through 2.5 as if fully set
forth herein.

3.2 She11 lacks sufficient information to form a belief as to the truth of the allegations of
the first three sentences of Paragraph 3.2 and, therefore, denies the same. She11 denies the
allegations in the fourth sentence of Paragraph 3.2.

3.3 She11 admits it employed Plaintiff from around April 1, 1999 until around November
30, 2016, that his last job title With She11 Was Business Improvement Plan Coordinator, and that he
had received promotions during his employment at Shell. She11 denies the remaining allegations in
Paragraph 3.3.

3 .4 She11 admits that Plaintiff participated in the Puget Sound Refinery Military Network
and in veteran recruiting efforts on behalf of Shell. She11 denies the remaining allegations in

Paragraph 3.4.

1 2 _
DEFENDANT’S ANSWER TO PLAINTIFF’S VERlFIED COMPLAINT

 

-LL)->!\.)

©OO\]O`\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 3 of 12

3.5 She11 admits that Ada Cuadrado supervised Plaintiff from approximately July 2015
through March 2016. She11 denies the remaining allegations in Paragraph 3.5.

3.6 She11 admits that Plaintiff disclosed his veteran status to Ms. Cuadrado and that Ms.
Cuadrado’s father is a veteran. She11 denies the remaining allegations in Paragraph 3.6.

3.7 She11 denies the allegations in Paragraph 3.7.

3.8 She11 denies the allegations in Paragraph 3.8.

3.9 She11 denies the allegations in Paragraph 3.9.

3.10 She11 denies the allegations in Paragraph 3.10.

3.11 Shell denies the allegations in Paragraph 3.11.

3.12 She11 lacks sufficient information to form a belief as to the truth of the allegations of
the first sentence of Paragraph 3.12 and, therefore, denies the same. She11 denies the remaining
allegation of Paragraph 3.12.

3.13 She11 admits that, as part of larger, planned reorganization, the Business Improvement
Plan Coordinator position Was changed from a job grade “3” to a job grade “4” and that the duties
and responsibilities of this position emphasized assurance and the goals of the Technical Assurance
Department. She11 admits Plaintiff did not have the appropriate background and experience in
assurance for this refocused position. She11 admits it posted this role and selected Dan Peek into the
position. She11 admits that Plaintiff and 1\/1r. Peek both held a job grade of “3” at the time Mr. Peek
Was selected to the position. Except as expressly admitted herein, She11 denies the remaining
allegations in Paragraph 3.13.

3.14 She11 denies that it has a “Positive Performance Program” and denies the remaining
allegations in Paragraph 3.14.

3.15 She11 admits Plaintiff filed a charge With the Equal Employment Opportunity
Commission (EEOC) on August 24, 2016. She11 denies the remaining allegations in Paragraph 3.15.

3.16 She11 denies the allegations in Paragraph 3.16.

_ 3 _
DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

 

[\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

©OQ\]<}\U\-PL)J

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 4 of 12

IV. FIRST CAUSE OF ACTION: DISABILITY DISCRIMINATION, UNDER TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964 AS AMENDED 42 USC 2000E, ET SEQ. AND THE

AMERICANS WITH DISABILITIES ACT 42 USC 12132, ET SEQ.

4.1 She11 hereby incorporates its responses to Paragraphs 1.1 through 3.16 as if fully set
forth herein.

4.2 She11 denies the allegations in Paragraph 4.2.

4.3 She11 denies the allegations in Paragraph 4.3.

4.4 She11 denies the allegations in Paragraph 4.4.

4.5 She11 denies the allegations in Paragraph 4.5.

4.6 She11 denies the allegations in Paragraph 4.6.

4.7 The allegations in Paragraph 4.7 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

4.8 The allegations in Paragraph 4.8 state conclusions of law to Which no response is

required To the extent a response is deemed required, She11 denies the allegations

V. SECOND CAUSE ()F ACTION: DISABILITY DISCRIMINATION AND VETERAN
STATUS DISCRIMINATION UNDER RCW 49.60 ET SEQ. (WASHINGTON LAW
AGAINST DISCRIMINATION)

5.1 She11 hereby incorporates its responses to Paragraphs 1.1 through 4.8 as if fully set
forth herein.

5.2 She11 denies the allegations in Paragraph 5.2.

5.3 She11 denies the allegations in Paragraph 5.3.

5.4 She11 denies the allegations in Paragraph 5.4.

5 .5 She11 denies the allegations in Paragraph 5.5.

5.6 She11 denies the allegations in Paragraph 5.6.

5.7 The allegations in Paragraph 5.7 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

5.8 The allegations in Paragraph 5.8 state conclusions of law to Which no response is

required To the extent a response is deemed required She11 denies the allegations

 

_ 4 __
DEFENDANT’S ANSWER TO PLAlNTIFF’S VERIFIED COMPLAINT

 

\OOO\]O\

10

11`

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 5 of 12

VI. THIRD CAUSE OF ACTION: RETALIATION UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964 AS AMENDED 42 USC 2000E, ET SEQ. AND THE AMERICANS

WITH DISABILITIES ACT 42 USC 12132, ET SEQ.

6.1 Shell hereby incorporates its responses to Paragraphs 1.1 through 5 .8 as if fully set
forth herein.

6.2 She11 denies the allegations in Paragraph 6.2.

6.3 Shell admits that Plaintiff filed a charge With the EEOC. She11 denies the remaining
allegations in Paragraph 6.3.

6.4 She11 denies the allegations in Paragraph 6.4.

6.5 The allegations in Paragraph 6.5 state conclusions of law to Which no response is

required To the extent a response is deemed required, She11 denies the allegations

VII. FOURTH CAUSE OF ACTION: RETALIATION UNDER RCW 49.60 ET SEQ.
(WASHINGTON LAW AGAINST DISCRIMINATION)

7.1 She11 hereby incorporates its responses to Paragraphs 1.1 through 6.5 as if fully set
forth herein.

7.2 She11 denies the allegations in Paragraph 7.2.

7.3 Shell admits that Plaintiff filed a charge With the EEOC. She11 denies the remaining
allegations in Paragraph 7.3.

7.4 She11 denies the allegations in Paragraph 7.4.

7.5 The allegations in Paragraph 7.5 state conclusions of law to Which no response is
required To the extent a response is deemed required, She11 denies the allegations

VIII. FIFTH CAUSE OF ACTION: BREACH OF CONTRACT

8.1 Shell hereby incorporates its responses to Paragraphs 1.1 through 7.5 as if fully set
forth herein.

8.2 She11 denies the allegations in Paragraph 8.2.

8.3 She11 denies the allegations in Paragraph 8.3.

8.4 She11 lacks sufficient information to form a belief as to the truth of the allegations of
the first sentence of Paragraph 8.4 and, therefore, denies the same. She11 denies the remaining

allegation of Paragraph 8.4.

1 5 1
DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

 

10
11
12
13
14
15
16
17

18~

19
20
21
22
23
24
25
26
27
28

\OOO\`|CdU!-I>~

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 6 of 12

8.5 She11 denies it has a “Positive Performance Program” and denies the remaining
allegations in Paragraph 8.5.
8.6 Shell denies the allegations in Paragraph 8.6.
IX. JURY TRIAL
9.1 She11 denies that Plaintiff is entitled to a jury trial on any issues Where a jury trial is

not a matter of right.

X. PRAYER F()R RELIEF

She11 denies Plaintiff is entitled to any and all of the relief that he seeks

XI. SHELL’S AFFIRMATIVE DEFENSES

FIRST SEPARATE DEFENSE
(F ailure to State a Claim)

Plaintiff’ s Complaint, and each cause of action pleaded, fails to state facts sufficient to

constitute a claim upon Which any relief may be granted

SECOND SEPARATE DEFENSE
(Statute of Limitations)

One or more of Plaintiff s causes of action are barred in Whole or in part by the applicable
statutes of limitations

THIRD SEPARATE DEFENSE
(F ailure to Exhaust Administrative Remedies)

One or more of Plaintiff`s causes of action are barred in Whole or in part to the extent
Plaintiff failed to exhaust administrative remedies and statutory prerequisites in a complete and
timely manner under applicable law.

FOURTH SEPARATE DEFENSE
(Exceeds Scope of Administrative Charge)

To the extent Plaintiff filed an administrative charge With any federal or state agency
including, but not limited to, the Washington State Human Rights Commission and/or the Equal
Employment Opportunity Commission, Plaintiff’ s causes of action are barred in Whole or in part to

the extent they exceed the scope of the charge(s).

1 6 1
DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

 

\OOO\]@

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 7 of 12

FIFTH SEPARATE DEFENSE
(After-Acquired Evidence)

Plaintiff’ s causes of action are barred or mitigated in Whole or in part to the extent Shell

discovers evidence after-the-fact that is a defense to the claims in the Complaint.

SIXTH SEPARATE DEFENSE
(Waiver)

Plaintiff s causes of action are barred in Whole or in part by the doctrine of Waiver.

SEVENTH SEPARATE DEFENSE
(Laches)

Plaintiff s causes of action are barred in Whole or in part by the doctrine of laches

EIGHTH SEPARATE DEFENSE
(Estoppel)

Plaintiff s causes of action are barred in Whole or in part by Plaintiff’ s own conduct, acts or

omissions and, therefore, he is equitably estopped from recovering on any of his claims for relief.

NINTH SEPARATE DEFENSE
(Unclean Hands)

Plaintiff’ s causes of action are barred in Whole or in part to the extent Plaintiff has unclean
hands

TENTH SEPARATE DEFENSE
(No Injury)

Plaintiff" s causes of action are barred in Whole or in part to the extent Plaintiff sustained no

injury or damages as a proximate result of any act by or attributable to Shell.

ELEVENTH SEPARATE DEFENSE
(F ailure to Mitigate)

Plaintiff is not entitled to back pay, front pay and/or other damages or equitable relief to the
extent he failed to seek and obtain other employment or otherwise failed to mitigate his alleged loss
of Wages and/or other damages

TWELFTH SEPARATE DEFENSE
(Privilege or Justif`ication)

Plaintiff s causes of action are barred to the extent any actions and/or omissions attributable

to Shell Were at all times privileged or justified

1 7 1
DEFENDANT’S ANSWER TO PLAlNTIFF’S VERIFIED COMPLAINT

 

.;>.

\OOO\]O\U\

10
11
12
13
14

15.

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 8 of 12

THIRTEENTH SEPARATE DEFENSE
(Legitimate Business Reasons)

Plaintiff" s causes of action are barred to the extent that any and all conduct Plaintiff
complains of or that is attributable to She11 Was undertaken for legitimate, non-harassing, non-

discriminatory, non-retaliatory business reasons

FOURTEENTH SEPARATE DEFENSE
(Management Discretion)

Plaintiff’ s causes of action are barred to the extent that the conduct Plaintiff complains or that
is attributable to Shell was a just and proper exercise of management discretion undertaken for a fair

and honest reason.

FIFTEENTH SEPARATE DEFENSE
(Good Faith)

Plaintiff" s causes of action are barred to the extent that the conduct Plaintiff complains or that
is attributable to She11 was undertaken in good faith and without malice, was a lawful exercise of
sound discretion of Shell’s legal rights, and was based on a rational, reasonable consideration of the
facts

SIXTEENTH SEPARATE DEFENSE
(N 0 Punitive Damages)

Plaintiff is not entitled to recover any punitive damages and any such allegations should be
stricken to the extent Plaintiff failed to plead and cannot prove facts sufficient to support an award of
punitive damages

SEVENTEENTH SEPARATE DEFENSE
(Unconstitutionality of Punitive Damages)

Plaintiff` s punitive damage claims are barred and should be stricken to the extent they are

unconstitutional under the Washington and United States Constitutions

EIGHTEENTH SEPARATE DEFENSE
(Conduct of Plaintiff)

Plaintiff’ s causes of action are barred because Plaintiff’s conduct concerning the matters
alleged in the Complaint constitute carelessness negligence, misconduct, or bad faith, or the
Plaintiff was otherwise at fault and any resulting injuries sustained by Plaintiff were proximately

caused by the conduct of Plaintiff

1 g 1
DEFENDANT’S ANSWER TO PLAINTIFF’S VERlFIED COMPLAINT

 

.|>

\]O\U\

10
11
12
13

14'

15
16
17
18
19
20
21
22
23
24

25_

26
27

24

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 9 of 12

NINETEENTH SEPARATE DEFENSE
(Setoff)

Without conceding Plaintiff is owed any amount, and as to all of Plaintiff’s causes of action,
She11 alleges it is entitled to offset against any judgment that may be entered against it all amounts

previously paid to Plaintiff in Worker’s compensation, disability, or any other benefits

TWENTIETH SEPARATE DEFENSE
(Spoliation)

To the extent Plaintiff and/or his agents failed to preserve and/or permitted the spoliation of

material evidence, such conduct bars Plaintiff from recovering from Shell and/or makes Plaintiff

liable for damages to Shell.

TWENTY-FIRST SEPARATE DEFENSE
(Conduct of Others)

Without conceding Plaintiff is owed any amount, and as to all of Plaintiff s causes of action,
She11 alleges it is entitled to offset any judgment that may be entered against it to the extent that

other third parties’ fault caused or contributed to Plaintiff’s damages if any.

TWENTY-SECOND SEPARATE DEFENSE
(Avoidable Consequences)

One or more of Plaintiff s claims for relief is subject to the doctrine of avoidable
consequences because Shell exercised reasonable care to prevent and correct any alleged
discrimination, harassment, or retaliation, and Plaintiff unreasonably failed to use the preventative or

corrective measures or otherwise avoid harm/damages

TWENTY-THIRD SEPARATE DEFENSE
(No Disability)

One or more of Plaintiff`s causes of action may be barred because Plaintiff is not disabled

under the Washington Law against Discrimination and/or the Americans with Disabilities Act.

TWENTY-FOURTH SEPARATE DEFENSE
(N 0 Interactive Process)

One or more of Plaintiff’ s causes of action may be barred because Plaintiff failed to engage
in the interactive process as required under the Washington Law against Discrimination and/or the

Americans with Disabilities Act.

1 9 1
DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

 

l\)

-1>\.>3

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\COO\]CDU`|

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 10 of 12

TWENTY-FIFTH SEPARATE DEFENSE
(N 0 Accommodation Requested)

One or more of Plaintiff" s causes of action may be barred because Plaintiff failed to request

any reasonable accommodation

TWENTY-SIXTH SEPARATE DEFENSE
(Unreasonable Accommodation)

One or more of Plaintiff’ s causes of action may be barred because any request for an

accommodation made by Plaintiff was unreasonable and/or constituted an undue hardship to Shell.

TWENTY-SEVENTH SEPARATE DEFENSE
(No Knowledge)

One or more of Plaintiff s causes of action may be barred because She11 had no actual or
constructive knowledge of any alleged disability, request for accommodation, discrimination, or
retaliation.

TWENTY-EIGHTH SEPARATE DEFENSE
(Essential Job Functions)

One or more of Plaintiff s causes of action may be barred because no accommodation existed
that would permit Plaintiff to perform the essential functions of his position.
XII. ADDITIONAL DEFENSES
Shell presently has insufficient knowledge or information upon which to form a belief as to
whether there may be additional defenses so it reserves the right to assert additional defenses if
discovery indicates that additional defenses are appropriate

XIII. PRAYER
WHEREFORE, Shell prays for relief as follows:

 

1. Plaintiff takes nothing and the Complaint is dismissed with prejudice;
2. Judgment for She11 and against Plaintiff on all causes of action;
3. For costs and reasonable attorneys’ fees incurred to defend this action; and
4. For Such other and further relief as this Court deems proper.
/ / /
1 10 1

 

DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COl\/IPLAINT

OC\]O\Ul-I>L)Jl\)

©

10
11
12

13‘

14
15
16
17
18
19
20
21
22
23
24

26
27
28

25

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 11 of 12

DATED: March 22, 2019
REED SMITH LLP

By: s/ Garrett C. Parks
Michele Haydel Gehrke
Garrett C. Parks
Attorneys for Defendants,
Equilon Enterprises LLC d/b/a Shell Oil Products US

DATED: l\/larch 22, 2019
WILLIAMS KASTNER & GIBBS PLLC

By: s/ Shervl J. Willert
Sheryl J. Willert
Jeffery l\/l. Wells
Attorneys for Defendants,
Equilon Enterprises LLC d/b/a She11 Oil Products US

1 11 1
DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

 

REED SMITH LLP

A limited liability partnership formed in the State of`Delaware

O<>\]O\U!-l>~

\O

11
12
13
14
15
16
17
18
19
20

21'

22
23
24
25
26
27
28

10

 

 

Case 2:18-cV-01796-.]CC Document 19 Filed 03/22/19 Page 12 of 12

PROOF OF SERVICE

l am a resident of the State of California, over the age of eighteen years, and not a party to
the within action. l\/ly business address is REED SMITH LLP, 101 Second Street, Suite 1800, San
Francisco, CA 94105-3659. On March 22, 2019, 1 served the following document(s) by the method
indicated below:

DEFENDANT’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

|ZI by transmitting via email to the parties at the email addresses listed below, through the
Court’s Case l\/Ianagement/Electronic Case Filing [“CM/ECF”] system, and which Cl\/l/ECF
system maintains and automatically transmits all documents electronically filed on the
Court’s website to the parties associated with this case. lf any party listed below is not
associated with this case on the Court’s CM/ECF system.

Tom Mumford Attorney for Plaintiff
Buri Funston Mumford & Furlong PLLC Adam Filby

1601 F Street

Bellingham, WA 98225

Email: tom@burifunston.com

l declare under penalty of perjury under the laws of the United States that the above is true
and correct. Executed on l\/larch 22, 2019, at San Francisco, California.

Kare},§ Euis ,/

  
 

Z,Mz°’

 

PROOF OF SERVICE

 

